TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00514-CR


Charles Robert Dorn, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2011559, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on July 30, 2002.  The court reporter did not
respond to this Court's notice that the record is overdue.  Although the clerk's record does not
contain a request for free record on appeal, we assume that the district court would not have
appointed counsel if there were any question whether appellant is indigent.
The court reporter for the 403rd District Court, Ms. Joni Salminen, is ordered to
tender the reporter's record for filing in this cause no later than October 11, 2002.  No further
extension of time will be granted.
It is ordered September 11, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish